Case 0:19-cv-62713-RS Document 19 Entered on FLSD Docket 01/30/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-62713-CIV-SMITH

 ALBERTO VENEREO,

        Plaintiff,
 vs.

 HEALTHCARE REVENUE RECOVERY
 GROUP, LLC, ET AL.,

       Defendants.
 ____________________/

                                   ORDER TO SHOW CAUSE

        THIS CAUSE came before the Court sua sponte. On November 25, 2019, the Court issued

 its Order Requiring Joint Scheduling Report, Certificates of Interested Parties and Corporate

 Disclosure Statement [DE 4], requiring the parties to file their Joint Scheduling Report, Certificates

 of Interested Parties and Corporate Disclosure Statements by January 24, 2020. A review of the

 record indicates that the parties have not complied, nor sought an extension. Accordingly, it is

        ORDERED that on or before February 10, 2020, the parties shall file their Joint

 Scheduling Report, Certificates of Interested Parties and Corporate Disclosure Statements or show

 cause why they should not be sanctioned for failing to comply with a Court order. Failure to timely

 respond to this Order may result in dismissal of this case without further notice.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of January, 2020.



                                                           _________________________________
                                                           RODNEY SMITH
                                                           UNITED STATES DISTRICT JUDGE
 cc:    counsel of record
